        Case 5:18-cr-00578-EJD Document 36
                                        35 Filed 06/23/20
                                                 06/22/20 Page 1 of 6



 1   DAVID ROSSITER CALLAWAY, (SBN 121782)
     DCallaway@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     601 Marshall Street
 3   Redwood City, California 94063
     Tel.: +1 650 752 3261
 4   Fax: +1 650 853 1038
 5   Attorney for Defendant Robing Tran
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11

12   UNITED STATES OF AMERICA,                            Case No. CR-18-00578-EJD
13                      Plaintiff,                        STIPULATION AND ORDER [proposed]
                                                          FOR EARLY TERMINATION OF
14          v.                                            PRETRIAL SUPERVISION, TO
                                                          WITHDRAW GUILTY PLEA, AND
15   ROBING TRAN,                                         DISMISS FELONY INFORMATION
16                      Defendant.
17

18

19          Defendant ROBING TRAN, by and through her attorney, David R. Callaway, and the

20   United States, by and through Assistant United States Attorney Jeff Schenk, hereby stipulate that

21   defendant Robing Tran’s pretrial supervision may be terminated early, her plea of guilty

22   withdrawn and a plea of not guilty substituted in its place, and that the Information filed against

23   Ms. Tran should thereafter be dismissed. The parties agree as follows:

24          1.      On November 30, 2018, Ms. Tran was charged by felony Information with four

25   counts of Aiding and Abetting Money Laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

26   The charges involved Ms. Tran helping her boyfriend, Mork Van-Seyla, who was engaged in a

27   scheme to defraud Apple, by receiving the proceeds of Mr. Van-Seyla’s fraudulent transactions

28   and transferring those proceeds to him.
      Stipulation and Order [proposed] for Early Termination of Pretrial Supervision, to Withdraw
      Guilty Plea, and Dismiss Felony Information
      Case No. CR-18-00578-EJD
        Case 5:18-cr-00578-EJD Document 36
                                        35 Filed 06/23/20
                                                 06/22/20 Page 2 of 6



 1          2.      On June 3, 2019, Ms. Tran entered a plea of guilty to Count Eight of the
 2   Information pursuant to a plea agreement. The plea agreement contemplated that Ms. Tran would
 3   be placed on a two-year period of supervision before sentencing, during which time she would be
 4   supervised by the United States Pretrial Services Office. The agreement also provided that this
 5   two-year supervision period would be subject to early termination after a minimum of one year,
 6   after which Ms. Tran would be permitted to withdraw her guilty plea and the government would
 7   move to dismiss the Information. Specifically, the plea agreement provided as follows:
 8                  The parties jointly agree to recommend the following pre-sentence
                    disposition in this case:
 9
                    a.      The parties agree jointly to recommend that the Defendant
10                  be placed on a two-year period of supervision prior to sentencing
                    and entry of judgment of conviction. During this time the
11                  defendant will be supervised by the United States Pretrial Services
                    Office. This two-year period will commence on the date of the
12                  defendant's plea and is subject to early termination after a minimum
                    of one year of supervision if the parties and Pretrial Services agree
13                  that the defendant no longer requires supervision and the Court
                    enters an order to that effect.
14
                    b.      If, at the end of the term of supervision, the defendant has
15                  not violated any conditions of release, the patties will allow the
                    defendant to withdraw from her guilty plea and the government will
16                  ask the Court to dismiss the Information. The defendant
                    understands that, pursuant to Federal Rule of Criminal Procedure
17                  48(a), the Court must grant leave for this dismissal to be effective.
                    The defendant further understands that if for any reason the Court
18                  denies such leave, she may not withdraw her guilty plea.
19   Plea Agreement ¶ 8.
20          3.      The conditions of Ms. Tran’s pretrial supervision included that she (i) seek
21   employment or enroll as a full-time student; (ii) not leave the state of Michigan without the
22   approval of Pretrial Services and not leave the United States without approval from the Court; and
23   (iii) appear before the Court for periodic status hearings as directed by Pretrial Services. Plea
24   Agreement ¶8.d.
25          4.      Ms. Tran’s supervision began on June 3, 2019 (the date of her plea) and she
26   completed her first year of supervision as of June 3, 2020.
27          5.      On June 18, 2020, U.S. Probation Officer Kristina Snow wrote to the undersigned
28   counsel for the government and Ms. Tran and advised:
      Stipulation and Order [proposed] for Early Termination of Pretrial Supervision, to Withdraw
      Guilty Plea, and Dismiss Felony Information
      Case No. CR-18-00578-EJD
                                                    2
        Case 5:18-cr-00578-EJD Document 36
                                        35 Filed 06/23/20
                                                 06/22/20 Page 3 of 6



 1                  Mr. Callaway,
 2                  I can tell you Ms. Tran has been compliant with her terms of bond,
                    and has reported as directed since her placement on bond, June 3,
 3                  2019. Due to her compliance on bond, it would be reasonable to
                    consider early termination should the parties agree. Please contact
 4                  me with any questions or concerns you may have regarding this
                    issue. Thank you.
 5

 6            6.    Accordingly, the parties agree that Ms. Tran’s supervision should be terminated

 7   early.

 8            7.    The parties further agree that Ms. Tran should be permitted to withdraw her guilty

 9   plea and substitute a plea of not guilty to the felony Information.

10            8.    Finally, the parties agree, and the government hereby moves, that the captioned

11   Information as against Ms. Tran only should be dismissed.

12            IT IS SO STIPULATED:

13   Dated: June 18, 2020                                GOODWIN PROCTER LLP

14

15
                                                         By: /s/ David Rossiter Callaway
16                                                          David Rossiter Callaway
                                                            DCallaway@goodwinlaw.com
17
                                                         Attorneys for Defendant
18                                                       ROBING TRAN
19

20   Dated: June 18, 2020                                DAVID L. ANDERSON
                                                         United States Attorney
21

22
                                                         By: /s/ Jeff Schenk
23                                                            JEFF SCHENK
                                                         Assistant United States Attorney
24

25

26

27

28
      Stipulation and Order [proposed] for Early Termination of Pretrial Supervision, to Withdraw
      Guilty Plea, and Dismiss Felony Information
      Case No. CR-18-00578-EJD
                                                    3
        Case 5:18-cr-00578-EJD Document 36
                                        35 Filed 06/23/20
                                                 06/22/20 Page 4 of 6



 1                                                ORDER
 2   Based on the foregoing stipulation of the parties, and good cause having been shown,
 3           IT IS HEREBY ORDERED that:
 4           1.      Defendant’s pretrial supervision is terminated effective immediately.
 5           2.      Defendant’s plea of guilty, entered on June 3, 2019, is WITHDRAWN and a plea
 6   of not guilty entered in its place.
 7           3.      The captioned Information as against Defendant Robing Tran only is
 8   DISMISSED.
 9           IT IS SO ORDERED.
10               23 2020
     DATED: June __,                                      ___________________________________
                                                          HONORABLE EDWARD J. DAVILA
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stipulation and Order [proposed] for Early Termination of Pretrial Supervision, to Withdraw
      Guilty Plea, and Dismiss Felony Information
      Case No. CR-18-00578-EJD
                                                    4
        Case 5:18-cr-00578-EJD Document 36
                                        35 Filed 06/23/20
                                                 06/22/20 Page 5 of 6



 1                                    ATTORNEY ATTESTATION
 2                  I hereby attest, pursuant to Local Rule 5-1(i)(3), that I obtained the concurrence in
 3   the filing of this document from the signatories indicated by the conformed signature (/s/).
 4

 5                                                                /s/ David Rossiter Callaway
                                                                      David Rossiter Callaway
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stipulation and Order [proposed] for Early Termination of Pretrial Supervision, to Withdraw
      Guilty Plea, and Dismiss Felony Information
      Case No. CR-18-00578-EJD
                                                    5
        Case 5:18-cr-00578-EJD Document 36
                                        35 Filed 06/23/20
                                                 06/22/20 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE
 2

 3                  I hereby certify that I electronically filed the foregoing with the Clerk of the Court
 4   for the United States District Court for the Northern District of California by using the CM/ECF
 5   system on June 22, 2020. I further certify that all participants in the case are registered CM/ECF
 6   users and that service will be accomplished by the CM/ECF system.
 7                  I certify under penalty of perjury that the foregoing is true and correct. Executed
 8   on June 22, 2020 in Redwood City, California.
 9

10
                                                                   /s/ David Rossiter Callaway
11                                                                     David Rossiter Callaway

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stipulation and Order [proposed] for Early Termination of Pretrial Supervision, to Withdraw
      Guilty Plea, and Dismiss Felony Information
      Case No. CR-18-00578-EJD
                                                    6
